Citation Nr: 1511600	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-24 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for status-post medial meniscectomy, right knee, with patella tendonitis, evaluated as 10 percent disabling, prior to October 1, 2013, and 20 percent disabling thereafter.  

2.  Entitlement to an increased evaluation for sinusitis with headaches, evaluated as 10 percent disabling, to include entitlement to a separate compensable rating for sinus headaches.  

3.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2010 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a May 2014 decision, the Board reopened the issue of whether new and material evidence had been received to reopen a claim for service connection for headaches, to include as secondary to service-connected disability.  The Board remanded the issue for development.  The Board also remanded the issues of entitlement to an increased disability evaluation for patella tendonitis of the right knee, rated 10 percent disabling, and entitlement to an increased disability evaluation for sinusitis, rated 10 percent disabling.  

An August 2014 rating decision assigned a 20 percent evaluation for the Veteran's right knee disability, effective October 1, 2013.  

The Board is aware that, in connection with the May 2014 Board decision, the Veteran testified in May 2013 before a Veterans Law Judge (VLJ) other than the undersigned.  The claim for an increased evaluation for the right knee (which is being withdrawn) is the only issue for which the Veteran provided testimony during that hearing that is currently on appeal before the Board.  

At the time of the Board's May 2014 remand, the issue regarding headaches was characterized as being entitlement to service connection for headaches.  Subsequently, however, the RO issued a decision recognizing that his service-connected sinusitis was productive of headaches.  However, the RO rated the headaches as a single disability along with the sinusitis.  Therefore, the issue of entitlement to service connection for migraine headaches as a separate disability remains on appeal.  

As noted below, the Veteran withdrew the claim for an increased evaluation for the right knee during a January 2015 hearing before the undersigned VLJ.  As the Veteran has withdrawn this claim, and for the sake of judicial efficiency, the Board finds that it may dismiss this claim in the current decision with only the single VLJ signature below.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014) (a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs).  See also Arneson v. Shinseki, 24 Vet. App. 379 (2011) (a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal).

During the May 2013 hearing, the Veteran did not provide testimony for the underlying issue of the claim for service connection for migraine headaches, or the issue of entitlement to an increased evaluation for sinusitis.

The issues of an increased evaluation for sinusitis and the claim for service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During a January 2015 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal for an increased evaluation for status-post medial meniscectomy, right knee, with patella tendonitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased evaluation for status-post medial meniscectomy, right knee, with patella tendonitis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the January 2015 hearing before the undersigned, the Veteran stated that he wished to withdraw his appeal for an increased evaluation for status-post medial meniscectomy, right knee, with patella tendonitis.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal. Thus, with respect to this claim, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal for an increased evaluation for status-post medial meniscectomy, right knee, with patella tendonitis, is dismissed.




REMAND

During the January 2015 hearing, the Veteran specifically testified that his service-connected sinusitis had become more severe since his most recent VA examination, in July 2014.  As evidence, he stated that in December 2014 his treating VA primary care physician increased his sinusitis medication and instructed him to use a humidifier at night.  

Therefore, due to the passage of time and the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected sinusitis on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403 ; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

During the January 2015 hearing, the Veteran also testified that he received all of his medical treatment at the VA Medical Center (VAMC) in Providence, Rhode Island, on Chalkstone Ave.  A review of the Veteran's eFolders reveals that the most recent VA treatment record is dated June 18, 2014.  Thus, it appears that there exist records of VA medical treatment of the Veteran that have not been associated with the record before the Board.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, in this case the proper adjudication of the issues of an increased evaluation for sinusitis, maxillary, chronic, and service connection for headaches requires a remand for development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include those from the Providence, Rhode Island, VAMC on Chalkstone Ave. dated after June 18, 2014.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's service-connected sinusitis.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

In addition to describing the nature and severity of the Veteran's service-connected sinusitis with headaches, and following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: 

(a) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has any current headache disorder in addition to those headaches deemed to be a symptom of his service-connected sinusitis, and, if so; (b) whether it is at least as likely as not (50 percent or more likelihood) that any current headache disorder in addition to those headaches deemed to be a symptom of his service-connected sinusitis are related to active duty, including trauma to the Veteran's nose, or were caused or aggravated by a service-connected disability.

A complete rationale for all opinions expressed must be provided.

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


